Citation Nr: 0104863	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased disability rating for a scar 
above the right eyelid, currently rated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

3.  Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1970.

This appeal arises from a rating decision of December 1997 
from the Columbia, South Carolina, Regional Office (RO).

The veteran presented testimony before the undersigned member 
of the Board of Veterans' Appeals (Board) at the RO in 
November 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim has been developed.

2.  The veteran's scar is currently rated as 10 percent 
disabling.

3.  There is no competent evidence of limitation of function 
of the eye or face due to the scar over the right eye.

4.  The disfigurement from the scar over the right eyelid is 
slight.

5.  Service connection for headaches secondary to a scar over 
the right eye was denied in a rating decision in December 
1994.  The veteran was advised of this decision by a January 
1995 letter which included his appellate rights.

6.  Evidence received since the December 1994 denial of 
service connection for headaches is either not new or not 
material, and does not does not provide any additional 
probative evidence to show that the veteran's headaches have 
been caused by the inservice shrapnel injury.  The newly 
received evidence is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
scar above the right eyelid are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2000).

2.  The December 1994 rating decision denying service 
connection for headaches secondary to a scar over the right 
eye is final.  Evidence received subsequent to that decision 
is not new and material and does not serve to reopen the 
claim for service connection for headaches.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§ 3.303(a), 3.156, 3.160(d), 20.302(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show complaints of headaches 
following a shrapnel wound above the right eye in October 
1969.  An undated report of medical history that was 
presumably completed for separation notes the veteran claimed 
he had frequent or severe headaches.  The physician's summary 
indicates the conditions noted by the veteran were not 
considered disqualifying.  The report of medical examination, 
dated in May 1970 for discharge, notes the neurologic 
clinical evaluation was normal.

A rating decision, dated in January 1980, granted service 
connection for "scar, above right eyelid, residuals shrapnel 
injury, non-combat" and assigned a noncompensable disability 
rating.

A Board decision in February 1982 denied service connection 
for headaches.  

An April 1981 Department of Veterans Affairs (VA) clinical 
record, received in August 1992, notes the veteran complained 
of headaches ever since he had been out of service.

A rating decision in December 1994 denied service connection 
for headaches secondary to a scar over the right eye.  The 
veteran was advised of this decision in a January 17, 1995, 
letter to him.  This letter included his appellate rights.

An August 1997 VA EEG [electroencephalogram] report notes an 
assessment of abnormal EEG on the basis of putative right 
temporal dysrhythmia.

VA treatment records, dated from December 1996 to January 
1998, note general medical treatment.

The veteran presented testimony at a hearing at the RO in 
June 1998.  He indicated he was not told that there were any 
fractures associated with his shrapnel wound and that he had 
not become unconscious because of it.  He testified the scar 
was tender and sensitive, but that it had not broken open or 
cracked.  He also indicated his eyeball would become cool or 
irritated.  The veteran testified that his headaches started 
a couple days after the shrapnel injury and that he had been 
treated for headaches since leaving service.  

A September 1998 hearing officer/rating decision increased 
the disability rating for the scar to 10 percent.

The report of a February 1998 scars examination notes a one 
centimeter horizontal by two centimeter linear scar overlying 
the mid portion of the right brow at a 45 degree angle to the 
brow.  The scar was not tender to palpation and there was no 
evidence of adherence.  Texture was similar to surrounding 
tissue and there was no evidence of ulceration or breakdown.  
There was also no elevation or depression of the scar, loss 
of underlying tissue, inflammation, edema, or keloid 
formation.  The report notes the color of the scar was 
slightly darker then the adjacent skin.  The examiner noted 
there was no real disfigurement since the scar was barely 
visible.  There were no apparent limitations of the eye or 
face caused by the scar.  The impression was history of 
shrapnel wound to the face with small barely visible scar 
over the right eye with no apparent functional deficit.

A February 1998 VA epilepsy and narcolepsy examination report 
notes the veteran's service medical records showed he 
complained of headaches and that a consultation stated that 
the seizures were not likely related to the shrapnel wound.  
The impression notes the diagnosis of epilepsy was in 
question.

An August 1998 VA mental disorders examination report notes 
an Axis I diagnosis of post traumatic stress disorder (PTSD) 
and an Axis III diagnosis of seizure disorder.

Treatment records from a state mental health facility, dated 
from February 1994 to March 2000 and received in April 2000, 
include diagnoses of alcohol dependence/abuse, PTSD, and 
schizoaffective disorder.  A provisional treatment plan, 
dated in January 2000, notes the veteran indicated he was 
shot in the head during service and that he had chronic 
headaches since the injury.

VA clinical records, dated from October 1999 to July 2000, 
note diagnoses including PTSD, depressive disorder, seizure 
disorder, and gastroesophageal reflux disease.

An April 2000 VA PTSD examination report notes diagnoses of 
schizophrenia (history residual) and PTSD (history).

An August 2000 VA PTSD examination report notes a diagnosis 
of PTSD.

The veteran presented testimony before the undersigned at the 
RO in November 2000.  He testified that he had a lot of pain 
and sensitivity of the scar over the right eye.  He also 
indicated that had headaches due to the injury scar.  He also 
indicated that he had been told he had an eye abnormality and 
that this probably contributed to the headaches.  The veteran 
further indicated he had been treated for headaches by VA and 
the department of mental health.  He testified that he had 
difficulty moving his right eye due to the scar.  

Analysis

Increased rating-scar

Initially, the Board of Veterans' Appeals (Board) notes that, 
during the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims, and is applicable to claims pending at the time of 
its enactment, including the present claim before the Board.  
The Board must therefore assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodied in the VCAA.

The veteran has received a VA examination of his scar.  The 
veteran has indicated he is receiving disability benefits 
from the Social Security Administration.  However, he has 
indicated that these benefits are due to mental illness or 
seizures.  Accordingly, Social Security records would not be 
relevant to evaluating his claim.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  In the 
statement of the case, the veteran was advised of the 
criteria for an increased rating for a scar of the face.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by the Veterans Claims 
Assistance Act of 2000 have been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2000).

Disfiguring scars of the head, face and neck are rated under 
the criteria of Diagnostic Code 7800.  Under these criteria, 
a scar resulting in slight disfigurement warrants a 
noncompensable rating and a moderately disfiguring scar 
warrants a 10 percent rating.  A 30 percent disability rating 
is warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating is warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).  

The veteran has indicated that the scar above the right 
eyelid is tender and painful.  However, the scar is currently 
rated as 10 percent disabling which is the maximum rating 
available under the criteria of Diagnostic Code 7804 for a 
tender and painful scar.  Additionally, a 10 percent 
disability rating is the maximum rating that is available 
under the criteria of Diagnostic Code 7803 for a poorly 
nourished scar with repeated ulceration.  Accordingly, 
increased disability ratings are not available under these 
criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2000).  

The criteria of Diagnostic Code 7805 provide that scars may 
be rated based on limitation of function of the part 
affected.  The February 1998 VA scars examination report 
indicates there was no apparent limitation or functional 
deficit of the face or the eye due to the scar.  The veteran 
has indicated that his eye would become cool or irritated, 
and that he has difficulty moving his right eye due to the 
scar.  However, the VA examination report provides probative 
medical evidence that there is no limitation of function of 
the eye due to the scar and rebuts the veteran's assertion.  
Since the medical evidence shows that there is no limitation 
of function of the eye or face due to the scar, the criteria 
of Diagnostic Code 7805 for rating the scar residuals on this 
basis are not applicable.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2000).  

An increased disability rating may also be available under 
the criteria of Diagnostic Code 7800 for scars of the head, 
face, and neck.  The February 1998 VA scars examination 
report indicates there was no real disfigurement since the 
scar was barely visible.  Additionally, the examination 
report indicates the color of the scar was only slightly 
darker that the adjacent skin.  This does not constitute 
marked discoloration or color contrast to warrant an increase 
in the disability rating.  Therefore, the scar more closely 
approximates slight disfigurement for which a noncompensable 
rating is appropriate under the criteria of Diagnostic Code 
7800.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for scar above the right eyelid.

New and material evidence-
headaches

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2000).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Service connection for headaches was denied by the Board in a 
February 1982 decision.  That determination is final.  See 
38 U.S.C.A. § 7104(b) (West 1991).  A December 1994 rating 
decision denied service connection for headaches secondary to 
a scar over the right eye.  A January 17, 1995, letter to the 
veteran advised him of the decision and of his appellate 
rights.  No communication indicating disagreement was 
received from the veteran or his representative during the 
one-year period following notification of the decision.  
Accordingly, under the law, the December 1994 decision became 
a final determination.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
December 1994 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for headaches, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  The evidence received subsequent to that decision 
is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet.App. 216 (1995); Justus v. Principi, 3 
Vet.App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

An August 1997 VA EEG report and December through January 
1998 VA medical records were received.  Additionally, VA 
clinical records, dated from October 1999 to July 2000, were 
received.  These records are new only in the sense that they 
were not previously of record.  However, they provide no 
evidence related to treatment of the veteran's headaches or 
indicate the origin of the veteran's headaches.  Accordingly, 
these VA medical records are not material to the issue of 
service connection. 

The veteran testified at a hearing at the RO in June 1998 
that his headaches started a couple of days after his 
shrapnel injury and the headaches have continued.  His 
testimony is not new since his service medical records also 
show he had headaches following the injury and he complained 
of headaches at discharge.  Additionally, an April 1981 VA 
clinical record that was considered for the prior decision 
notes the veteran complained of headaches since leaving 
service.  Therefore, his testimony is cumulative of the 
evidence previously in the record and considered for the 
prior decision.  Accordingly, his testimony is not new.

A February 1998 VA scars examination report notes a scar over 
the right eye and a February 1998 VA epilepsy and narcolepsy 
examination report notes the diagnosis of epilepsy was in 
question.  An August 1998 VA mental disorders examination 
report shows diagnoses of PTSD and seizure disorder.  
Additionally, April 2000 and August 2000 VA PTSD examination 
reports show a diagnosis of PTSD.  These examination reports 
are new in the sense that they were not previously of record.  
However, they do not provide any additional evidence related 
to the veteran's headaches or show that the veteran's 
headaches are due to the shrapnel injury in service.  
Accordingly, these examination reports are not material.  

Treatment records from a state mental health facility, dated 
from February 1994 to March 2000 and received in April 2000, 
include diagnoses of alcohol dependence/abuse, PTSD, and 
schizoaffective disorder.  These records are new in the sense 
that they were not previously in the record.  However, with 
the exception of a provisional treatment plan, these records 
contain no evidence related to the veteran's headaches and 
are thus not material.  A provisional treatment plan, dated 
in January 2000, notes the veteran indicated he was shot in 
the head during service and that he had chronic headaches 
since the injury.  However, the service medical records show 
the veteran had a shrapnel injury above the right eye and had 
subsequent complaints of headaches.  Additionally, an April 
1981 VA clinical record that was considered for the prior 
decision notes the veteran complained of headaches since 
service.  Therefore, this information is not new.  
Additionally, a statement of a lay person that is simply 
recorded by a medical examiner does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Since this statement does not provide competent evidence as 
to the etiology of the veteran's headaches, the treatment 
plan is also not material.

The veteran testified before the undersigned in November 2000 
that he had headaches due to his injury scar.  However, as a 
lay person, the veteran's statement of medical causation does 
not constitute probative evidence but rather is an assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran, 
in essence, made this same assertion as the basis for the 
claim for service connection that was denied in December 1994 
and it is thus not new.  The veteran also testified that he 
had been told that an eye abnormality may be the cause of his 
headaches.  The veteran did not specify who told him this 
information.  This assertion is new.  However, a statement by 
a lay person as to what a physician said is not competent 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Additionally, the veteran is not service connected for any 
eye disorder.  Accordingly, the veteran's assertion is not 
material evidence.

The evidence received since the 1994 denial of the veteran's 
claim is either not new or not material.  When considered 
with the evidence previously of record, this newly received 
evidence does not provide any additional probative evidence 
to show that the veteran's headaches were incurred in service 
or have been caused by the inservice shrapnel injury.  
Accordingly, this evidence is not so significant that it must 
be considered to fairly decide the merits of the claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (2000).  The claim for service connection for 
headaches may not be reopened.  38 U.S.C.A. § 5108 (West 
1991).

It is noted that "the Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. 
Brown, 8 Vet.App. 1 (1995).

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's appeal.  That statute contains 
a number of new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO, notification as to evidentiary requirements, and 
the obtaining of medical examinations and opinions to attempt 
to establish service connection.  Of decisive significance in 
the present matter, however, is language in the new statute 
which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Accordingly, the Board may 
proceed no further on the issue of service connection for 
headaches.


ORDER

1.  Entitlement to an increased disability rating for a scar 
above the right eyelid is denied.

2.  New and material evidence has not been received and the 
claim for service connection for headaches is not reopened.  
The appeal is denied.


REMAND

At the veteran's hearing before the undersigned, he indicated 
that he was receiving SSI [Supplemental Security Income] 
benefits due to a psychiatric disorder.  This benefit is 
administered by the Social Security Administration.  
Additionally, the April 2000 VA PTSD examination report notes 
the veteran had been receiving Social Security income due to 
a mental disorder.  The August 1998 VA mental disorders 
examination report indicates the veteran stopped working due 
to his seizures.  The claims file does not show that the RO 
has attempted to obtain Social Security records.  Since the 
veteran has indicated that the is receiving Social Security 
Administration benefits and there is an indication that he 
stopped working due to seizures, medical records from the 
Social Security Administration may provide probative evidence 
for evaluating his service connection claim.  Accordingly, 
this case will be returned to the RO to request Social 
Security Administration records.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

A June 2000 rating decision denied entitlement to an 
increased disability rating for PTSD.  The veteran was 
advised of this decision in a June 27, 2000, letter to him.  
On July 6, 2000, a stated was received from the veteran 
stating "I disagree with your letter decision concerning my 
request for S/C P.T.S.D."  Such a statement constitutes an 
NOD with the decision on the veteran's claim for an increased 
rating for PTSD.  The record does not show that the veteran 
has received a statement of the case addressing this issue.  
The filing of an NOD places a claim in appellate status and 
requires that the RO issue a statement of the case.  This is 
a procedural matter requiring remand.  See Manlincon v. West, 
12 Vet.App. 238 (1999); see also Godfrey v. Brown, 5 Vet. 
App. 127, 132 (1993).  Accordingly, this case must be 
returned to the RO for issuance of a statement of the case.

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This new 
law amended and clarified VA's duty to assist claimants in 
the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the Social 
Security Administration provide legible 
copies of any disability determinations 
made related to the veteran and legible 
copies of medical records used for such a 
determination.  

2.  Following completion of the above, 
the RO should review the veteran's claim 
for service connection for a seizure 
disorder and determine whether the 
benefit sought can be granted.  The RO 
should conduct any additional evidentiary 
development and/or comply with any 
additional procedures under the Veterans 
Claims Assistance Act of 2000 that may be 
deemed necessary.

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The issue should then 
be returned to the Board for further 
consideration, as appropriate.

4.  The RO should provide the veteran 
with a statement of the case addressing 
the issue of an increased disability 
rating for PTSD.  This issue should only 
be returned to the Board for further 
consideration if the veteran submits a 
timely substantive an appeal.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



